SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

315
CA 12-00980
PRESENT: CENTRA, J.P., FAHEY, CARNI, SCONIERS, AND MARTOCHE, JJ.


STANLEY SICILIANO,
PLAINTIFF-APPELLANT-RESPONDENT,

                      V                                            ORDER

JOHN R. PARRINELLO, ESQ. AND REDMOND &
PARRINELLO, LLP,
DEFENDANTS-RESPONDENTS-APPELLANTS.
(APPEAL NO. 1.)


DAVIDSON FINK, LLP, ROCHESTER (PAUL D. KELLY OF COUNSEL), FOR
PLAINTIFF-APPELLANT-RESPONDENT.

HISCOCK & BARCLAY, LLP, SYRACUSE (ROBERT A. BARRER OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS-APPELLANTS.


     Appeal and cross appeal from an order of the Supreme Court,
Monroe County (James P. Murphy, J.), entered February 15, 2012. The
order granted in part and denied in part the motion of defendants for
summary judgment and granted the cross motion of plaintiff for summary
judgment on the issue of negligence.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on February 15 and 19, 2013,

     It is hereby ORDERED that said appeal and cross appeal are
unanimously dismissed without costs upon stipulation.




Entered:    March 15, 2013                      Frances E. Cafarell
                                                Clerk of the Court